Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 9-20, 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, in conjunction with other limitations as detailed in independent claims, an imager pod located relative to the base assembly, and operatively connected with the processor circuitry, the imager pod arranged to acquire images of a scene and transmit image data to the processor circuitry, the imager pod including an illumination assembly configured to project light of a predetermined wavelength range into a translucent light pipe structure comprising a plurality of rounded lenses, the imager pod including a shell allowing for rotation of an optical axis of the imager pod with respect to a longitudinal axis of the main body.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887